Citation Nr: 1505134	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  06-39 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for lumbar intervertebral disc syndrome.   

2.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a herniation of a cervical disc.   

3.  Entitlement to an initial compensable disability rating for radiculopathy of the right leg affecting the sciatic nerve prior to March 28, 2014 and in excess of 40 percent thereafter.   

4.  Entitlement to an initial compensable disability rating for radiculopathy of the right leg affecting the femoral nerve prior to March 28, 2014 and in excess of 20 percent thereafter.   

5.  Entitlement to an initial compensable disability rating for radiculopathy of the left lower extremity.

6.  Entitlement to an initial compensable disability rating for scars of the anterior neck, right scapular border and lumbar area.

7.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to November 2003.  

This matter comes before the Board of Veterans' Appeals on appeal from August 2004 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

FINDINGS OF FACT

1.  Prior to March 28, 2014, the lumbar spine disability was manifested by forward flexion greater than 30 degrees.  The Veteran did not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  From March 28, 2014, the lumbar spine disability has been manifested by painful motion which limited flexion of the lumbar spine to 30 degrees and without evidence of incapacitating episodes of intervertebral disc syndrome or unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Throughout the initial rating period, the Veteran's cervical spine disability was manifested by forward flexion greater than 15 degrees and without favorable ankylosis of the entire cervical spine. 
4.  Prior to March 28, 2014, radiculopathy of the sciatic nerve of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

5.  From March 28, 2014, radiculopathy of the sciatic nerve of the right lower extremity has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

6.  Prior to March 28, 2014, radiculopathy of the right leg affecting the femoral nerve was manifested without loss of sensation of the femoral nerve or objective findings of paralysis of the femoral nerve.

7.  From March 28, 2014, radiculopathy of the right leg affecting the femoral nerve has been manifested by pain and impairment in the right leg that approximates severe incomplete paralysis of the femoral nerve. 

8.  Throughout the initial rating period, radiculopathy of the left lower extremity has been manifested by complaints of burning and pain in the left leg which approximates mild incomplete paralysis of the sciatic nerve.   

9.  The Veteran's scars of the anterior neck, right scapular border and lumbar area are manifested by superficial scars of the right scapula, lumbar area and the neck; the scars are less than 144 square inches in area, are not painful or unstable and do not cause limitation of function.   

10.  Hypertension was manifested to a compensable degree within one year of the Veteran's separation from service in November 2003.  


CONCLUSIONS OF LAW

1.  Prior to March 28, 2014, the criteria for an initial disability rating higher than 20 percent for lumbar intervertebral disc syndrome have not been met.  38 U.S.C.A.
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  From March 28, 2014, the criteria for a 40 percent rating for lumbar intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).  

3.  The criteria for an initial disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for a 20 percent rating for radiculopathy of the sciatic nerve of the right lower extremity have been met for the initial rating period prior to March 28, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8520 (2014).    

5.  From March 28, 2014, a 60 percent rating is warranted for radiculopathy of the sciatic nerve of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014).     

6.  Prior to March 28, 2014, the criteria for an initial compensable disability rating for radiculopathy of the femoral nerve of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8526 (2014).       

7.  From March 28, 2014, a 30 percent rating is warranted for radiculopathy of the femoral nerve of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8526 (2014).     

8.  The criteria for a 10 percent rating for radiculopathy of the left lower extremity have been met throughout the initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014).      

9.  For the entire initial rating period, the criteria for a compensable rating for scars of the anterior neck, right scapular border and lumbar area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).
  
10.  Hypertension is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO initially provided VCAA notice in a January 2004 letter, which informed the Veteran of the evidence required to substantiate the claims for service connection for cervical and lumbar spine disabilities, neuropathy of the lower extremities and hypertension.  An October 2008 letter informed the Veteran how disability ratings are assigned.  The RO did not provide the Veteran with notice regarding effective dates.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notices provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).

The RO did not provide the Veteran with additional notice regarding his claims for higher initial ratings.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued a SOC in September 2006 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service private and VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in April 2004 and March 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed by the examiners, the Veteran's history was taken, and complete examinations were conducted which fully addressed the manifestations of the Veteran's lumbar spine, cervical spine, radiculopathy of the lower extremities, scars and hypertension.  An opinion regarding the etiology of hypertension was provided by the March 2014 examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran had not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that are being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Initial Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




Rating Criteria for the Spine

The Veteran's lumbar and cervical spine disabilities are rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateroflexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees, and of the thoracolumbar spine is 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

Initial Rating for Lumbar Spine Disability

An August 2004 rating decision granted service connection for lumbar intervertebral disc syndrome with multi-level disc herniation and assigned a 20 percent rating from December 2003.  A temporary total evaluation was in effect from March 1, 2007 to April 30, 2007 for surgical treatment requiring convalescence.  Thereafter, a 20 percent rating was assigned  from May 1, 2007.  

The Veteran has appealed the initial 20 percent rating assigned for his lumbar spine disability.  In statements in support of his claim, the Veteran has indicated that he has back spasms and experiences low back pain with bending.

A statement from a private physician, B.K., dated in September 2003, reflects that the Veteran reported back pain as well as right lower extremity symptoms.  A lumbar spine MRI showed significant stenosis at L4-5, which was somewhat worse to the right side.  

An MRI of the low back in September 2003 showed lumbar degenerative disc disease with multi-level disc herniation.  

The Veteran had a VA examination in April 2004.  The Veteran reported constant pain of two years in duration.  The examination report did not include range of motion findings regarding the lumbar spine.  

Medical records from Landstuhl Regional Medical Center, dated in March 2007, reflect that the Veteran was diagnosed with lumbar spinal stenosis at L2-3, L3-4 and L4-5 and underwent lumbar laminectomy.

The Veteran had a VA examination in March 2014.  The Veteran reported that he experienced several crashes and an automobile accident in 1965 and 1966.  The Veteran reported a history of lumbar disc herniation in February 2002.  He reported that he was admitted to the hospital with loss of use of his right leg.  The examination report noted that the Veteran underwent laminectomies

The Veteran reported flare-ups of pain, which were described as shooting pain along the right lower extremity and lower back pain concentrated on the right side.  The Veteran reported chronic low back pain (pain scale 4-5/10) and intermittent more severe low back pain (pain scale 9/10).  Range of motion testing showed forward flexion to 35 degrees, with painful motion at 35 degrees.  The Veteran had extension to 20 degrees, with painful motion at 20 degrees.  He had right lateral flexion to 10 degrees, with pain at 10 degrees and left lateral flexion to 10 degrees, with pain at 10 degrees.  He had right lateral rotation to 25 degrees, with pain at 25 degrees.  

The VA examiner indicated that the Veteran has functional loss and functional impairment of the lumbar spine.  The VA examiner noted that contributing factors pertaining to functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement and instability of station.  The VA examiner noted that pain, weakness and fatigability significantly limit the Veteran's functional ability.  

The examiner was unable to provide an opinion regarding additional loss of range of motion.  The examiner indicated that the Veteran was unable to perform repetitive use testing due to pain.  

The Board finds that the criteria for a disability rating in excess of 20 percent were not met during the initial rating period prior to March 28, 2014.  In this regard, the evidence during this time period does not reflect findings of forward flexion of the thoracolumbar spine of 30 degrees or less.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40 , 4.45, the Board finds that the functional loss from the Veteran's lumbar spine disability does not approximate 30 degrees of flexion or less, which is required for the assignment of a 40 percent rating.  38 C.F.R. § 4.71a.  There are no findings of favorable ankylosis of the entire thoracolumbar spine which would warrant a higher rating.  

The record does not show incapacitating episodes of intervertebral disc syndrome. Accordingly a higher rating is not warranted on that basis. 

The Board finds that the criteria for the assignment of a 40 percent rating were met from March 28, 2014, based upon the March 2014 VA examination, which showed forward flexion of the lumbar spine to 35 degrees.  As noted, the Veteran was unable to perform repetitive use testing.  However, the examiner indicated that there were functional effects of the Veteran's lumbar spine disability, including pain, weakness and instability.  In consideration of the range of motion of 35 degrees demonstrated in March 2014 as well as the functional limitations, including pain, weakness and fatigability, the Board finds that the March 2014 VA examination supports the assignment of a 40 percent rating for the Veteran's lumbar spine disability, from March 28, 2014, as the examination findings more closely approximate forward flexion of the thoracolumbar spine 30 degrees or less.

The Board finds that a rating in excess of 40 percent rating is not warranted at any point during the appeal period, as there are no findings of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes. 

The Board has considered whether a separate rating is warranted for neurological impairment associated with the Veteran's lumbar spine disability.  In this case, separate ratings are in effect for radiculopathy of the lower extremities.  The evidence does not show neurological manifestations, other than radiculopathy of the lower extremities, for which separate ratings have been assigned.

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted for the period prior to March 28, 2014.  The Board finds that a 40 percent rating, but no higher, is warranted for lumbar degenerative disc disease from March 28, 2014.

Initial Rating for Cervical Spine Disability

An August 2004 rating decision granted service connection for cervical strain.  A 20 percent rating was assigned from December 1, 2003, the date of the service connection claim.  The Veteran has appealed the initial rating assigned for cervical strain.

The Veteran had a VA examination in April 2004.  The Veteran reported an occasional sensation of dull pain in the lateral sides of the neck, proportional to attempts at extreme neck rotation.  Physical examination showed full flexion of the neck.    

The Veteran had a VA examination in March 2014.  The Veteran reported a history of several crashes as a helicopter pilot.  He reported that he was involved in automobile accidents in 1965 and 1966.  The Veteran reported that he was diagnosed with a cervical disc rupture and underwent a cervical discectomy with cervical spine fusion at C3-C4 and C4-C5.  

The Veteran denied cervical spine flare-ups that impacted the function of the neck.  The Veteran reported that he did not have pain due to his cervical spine condition.  He only complained of restricted range of motion of neck movement.  Range of motion testing revealed cervical spine flexion to 30 degrees.  The VA examiner indicated that there was no objective evidence of painful motion.  The Veteran had extension to 40 degrees, with painful motion at 40 degrees.

After repetitive use testing, the Veteran had flexion to 30 degrees and extension to 30 degrees.  He had right lateral flexion to 25 degrees and left lateral flexion to 10 degrees.  He had right lateral rotation to 40 degrees and left lateral rotation to 40 degrees.  The examiner noted additional limitation in range of motion of the cervical spine after repetitive use testing.  The examiner indicated that the functional loss of the cervical spine included less movement than normal and pain on movement.  

The Board finds that the criteria for a rating in excess of 20 percent for a cervical spine disability have not been met during the initial rating period.  In order to warrant the next higher rating of 30 percent under the General Rating Formula, the evidence must show forward flexion of the cervical spine of 15 degrees or less.  In this case, the range of motion of the cervical spine has exceeded 30 degrees throughout the appeal period.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher initial rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The evidence during the appeal period does not show complaints or findings of incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher rating is not assignable for the Veteran's cervical spine disability based upon the criteria for incapacitating episodes. 

The Veteran has neurological impairment of the lower extremities associated with the spine disability.  The ratings assigned for those disabilities are addressed separately in this decision.  

For the reasons set forth above, Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 20 percent for a cervical spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 20 percent for the Veteran's cervical spine disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

Initial Rating for Radiculopathy of Right Lower Extremity Prior to March 28, 2014

An August 2004 rating decision granted service connection for radiculopathy of the right lower extremity.  A non-compensable evaluation was assigned from December 2003.  A June 2014 rating decision granted a 40 percent rating for radiculopathy of the sciatic nerve of the right lower extremity and a 20 percent rating for radiculopathy of the femoral nerve of the right lower extremity, effective March 28, 2014.  

Prior to March 28, 2014, radiculopathy of the right lower extremity was rated according to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under that Diagnostic Code, a 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is assignable for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is assignable for complete paralysis of the sciatic nerve, in which the foot dangles and drops and there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Diagnostic Code 8526 pertains to paralysis of the anterior crural (femoral) nerve.  Under that Diagnostic Code, a 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 30 percent rating is assignable for severe incomplete paralysis.  A 40 percent rating is assignable for complete paralysis, with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.   

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A statement from a private physician, dated in September 2003, noted right lower extremity symptoms with weakness of dorsiflexion of the right foot.  

The Veteran had a VA examination in April 2004.  The Veteran reported pain across the beltline, acute in onset, with radiation into the right lateral thigh and associated leg weakness, particularly with dorsiflexion of the foot after walking longer distances.  The Veteran reported that these symptoms had been present for two years.  The pain was dull in nature.  There was also an associated pins and needles sensation in the sole of the right foot, which was constant.  The VA examiner diagnosed right leg pain secondary to history of spinal surgeries for narrowing and disc disease.  The examiner noted associated right leg atrophy and associated foot drop.  

The evidence for the initial rating period prior to March 28, 2014 reflects that the Veteran reported radiation of pain into the right lateral thigh, leg weakness with dorsiflexion of the foot and pins and needles sensation in the sole of the right foot.  Objective findings on examination in 2004 included the notation that the power of the extremities was entirely normal except for give-way weakness of the right iliopsoas and 4+/5 right dorsiflexion; the right thigh was 40 cm in circumference versus 42 cm in the left.  Deep tendon reflexes were slightly decreased in the left leg versus the right.  Toes were downgoing.  The Veteran walked normally.  The diagnostic impressions included chronic low back and right leg pain with associated right thigh atrophy and slight tendency to foot drop and left leg neuropathy with burning pain.  The medical records during this period did not identify the specific nerves of the right lower extremity that were affected.  In light of the symptoms and manifestations described during the initial rating period prior to March 28, 2014, the Board finds that a 20 percent rating, but no higher, is warranted for moderate incomplete paralysis of the right lower extremity pursuant to Diagnostic Code 8520.

The Board finds that a rating in excess of 20 percent for right lower extremity peripheral neuropathy is not warranted during the period prior to March 28, 2014.  In this regard, the evidence during this time period does not reflect findings of moderately severe incomplete paralysis of the sciatic nerve as no true foot drop was demonstrated in that the examiner indicated that the Veteran had a "slight" tendency to foot drop, and the right thigh atrophy was not shown to be marked with only a 2 cm difference between the left and right legs reported.  Notably deep tendon reflexes were slightly decreased and only in the left leg, with only some give way weakness of the right iliopsoas, and the Veteran was noted to walk normally.

The Board finds that a separate compensable rating for radiculopathy of the femoral nerve of the right lower extremity is not warranted for the initial rating period prior to March 28, 2014.  In this regard, the evidence of record prior to March 28, 2014 does include findings or diagnoses of impairment of the femoral nerve of the right lower extremity.  The March 2014 VA examination provided initial evidence of impairment of the femoral nerve.  Thus, as the evidence for this period does not show mild incomplete paralysis of the femoral nerve, the criteria for a compensable rating for radiculopathy of the femoral nerve of the right lower extremity were not met prior to March 28, 2014.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Rating for Radiculopathy of the Sciatic Nerve of the Right Lower Extremity from March 28, 2014

Upon VA examination in March 2014, the Veteran reported that he had an episode of lumbar disc herniation in February 2002 and was admitted to the hospital for 7 days with a complete loss of use of his right leg.  At that time, he was told that he  had atrophy of his right leg.  Since then, he tried conservative management.  The Veteran reported that he suffered from neurogenic claudication, in which four blocks of walking caused severe right leg pain.  He reported that he suffered a fall down stairs in January 2007.  He reported that he experienced sharp shooting pain down his right leg the next day. The Veteran reported that his right lower extremity pain was getting worse.  

Muscle strength testing showed normal strength of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The examiner indicated that the Veteran had muscle atrophy of the right thigh and right calf.  The Veteran had normal reflexes of the right knee and right ankle.  The Veteran had a normal sensory examination of the upper anterior thigh.  Sensory examination of the thigh, knee, lower leg, ankle and foot was decreased.  The examiner noted that the Veteran had radicular pain and other signs and symptoms due to radiculopathy.  The examiner noted that there were moderate paresthesias and dysesthesias of the right lower extremity.  The examiner noted that other signs and symptoms of radiculopathy included decreased muscle strength of the right foot, dorsiflexion (10 years history), decreased muscle strength of big toe extension, decreased light touch sense in the right lower leg and foot.  The examiner noted constant low back pain and intermittent severe low back pain with radiation to the right extremity.  The examiner indicated that the impairment involved the sciatic and femoral nerve.  The examiner described the Veteran's right side radiculopathy as severe.  

In this case, the March 2014 VA examination showed severe impairment of the sciatic nerve and femoral nerves of the right lower extremity.  The applicable diagnostic codes for the affected nerves are Diagnostic Codes 8520 and 8526.  Diagnostic Code 8520 provides that severe incomplete paralysis of the sciatic nerve is rated as 60 percent disabling.  Diagnostic Code 8526 provides that a 30 percent rating is assignable for severe incomplete paralysis of the sciatic nerve.    

The Board is mindful of the amputation rule, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).   
The rating criteria for amputation of the lower extremity provide that disarticulation of the thigh with loss of extrinsic pelvic girdle muscles is to be rated as 90 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5160.  The assignment of a 60 percent rating for severe incomplete paralysis of the sciatic nerve and a 30 percent rating for severe incomplete paralysis of the femoral nerve of the right lower extremity results in a combined disability evaluation of 70 percent for the right lower extremity disabilities, which does not violate the amputation rule. 

Based upon the foregoing, a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve from March 28, 2014, pursuant to Diagnostic Code 8520.  A separate 30 percent rating is warranted for severe incomplete paralysis of the femoral nerve, pursuant to Diagnostic Code 8526, from March 28, 2014.

The Board finds that higher ratings for complete paralysis are not warranted, as there have been no findings of complete paralysis of the sciatic nerve or femoral nerve of the right lower extremity.  

Initial Rating for Radiculopathy of the Left Lower Extremity

An August 2004 rating decision granted service connection for radiculopathy of the left lower extremity and assigned a non-compensable rating pursuant to Diagnostic Code 8520.   The Veteran has appealed the initial rating assigned. 

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve.  A 10 percent rating is assignable for mild incomplete paralysis.  A 20 percent rating is assignable for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is assignable for severe incomplete paralysis, with marked muscle atrophy.  An 80 percent rating is assignable for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Veteran had a  VA examination in April 2004.  The Veteran reported burning pain from the gluteal region down the left leg.  The examiner indicated that it was circumferential in nature, going down into the sole of the foot.  The pain was described as constant and was relieved with Elavil and Neurontin.  There was no associated weakness or increase with cough.  

Upon physical examination, the examiner noted that there were slightly decreased deep tendon reflexes in the left leg versus the right.  There was decreased pinprick in a circumferential fashion in the left leg.  The VA examiner diagnosed left leg neuropathy with burning pain.

Upon VA examination in March 2014, the Veteran reported a left lower extremity burning sensation.  The Veteran reported that it was constant, sometimes in the whole leg, sometimes in the foot.  Muscle strength testing showed normal strength of hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, ankle plantar flexion, ankle dorsiflexion and great toe extension.  No muscle atrophy of the left lower extremity was noted.  The Veteran had normal reflexes of the left knee and ankle.  Sensory examination of the left upper anterior thigh, left thigh and knee, left leg and ankle, and left foot and toes was normal.  The examiner indicated that objective findings did not support a diagnosis of neuropathy of the left leg. 
In this case, the VA examinations show complaints of burning pain and burning sensation in the left leg.  The March 2004 examination noted objective findings of decreased pinprick and slightly decreased deep tendon reflexes compared to the right.  The 2014 VA examination reflects that the Veteran described a pinprick sensation.  Although the 2014 examination noted that there were no objective findings of neuropathy of the left leg, the Veteran reported symptoms of a burning sensation in lower leg and foot and intermittent pinprick sensation.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of left lower extremity radiculopathy more nearly approximate the criteria for a 10 percent rating, but no higher, for the entire initial rating period.  38 U.S.C.A. § 5107(b).

Initial Rating for Scars of the Anterior Neck, Right Scapular Border and Lumbar Area

An August 2004 rating decision granted service connection for scars and assigned a non-compensable rating from December 2003.  The Veteran's scars have been rated as non-compensable, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran has appealed the initial rating assigned.

The Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  The revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's service connection claim was filed in December 2003, these revisions do not apply to the present case.  
73 Fed. Reg. 54708 (Sept. 23. 2008).  Therefore, the Veteran's appeal for a higher initial rating for the service-connected scars will be considered under the criteria effective as of the date of the claim.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2007), scars other than on the head, face, or neck that are deep or that cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 sq. cm.), 20 percent disabling for areas exceeding 12 square inches (77 sq. cm.), 30 percent disabling for areas exceeding 72 square inches (465 sq. cm.), and 40 percent disabling for areas exceeding 144 square inches (929 sq. cm.).  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2007).

DC 7802 provides that scars other than head, face, or neck that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4.118 (2007).

DC 7803 provides that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 
38 C.F.R. § 4.118 (2007).

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).  38 C.F.R. § 4.118 (2007).
 
Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).

Service treatment records reflect that the Veteran had cervical discectomy with fusion in 1998 and thoracic discectomy with fusion in 1999.  

An April 2004 VA examination noted a history of cervical and thoracic spine surgeries but did not include specific findings regarding the scars of the neck, right scapular border and lumbar area.

The Veteran had a VA examination in March 2014.  The VA examiner noted a 
20 centimeter scar along the medial border of the right scapula of the thoracic spine and an 18 centimeter scar vertical midline of the lumbar area.  The VA examiner noted a 5 centimeter scar on the right side of the anterior neck.  The examiner indicated that the scars were not painful.  The examiner indicated that the total area of the scars was less than 39 square centimeters (6 square inches) in area.  The examination report reflects that there were no other pertinent physical findings, complications, signs or symptoms related to the scars.  

The Board finds that a compensable rating is not warranted for scars of the anterior neck, right scapular border and lumbar area during the initial rating period.  The evidence reflects that the scars are superficial and are less than 144 square inches in area.  Therefore, a compensable rating is not available under DCs 7801 or 7802.  In addition, as the scars are not unstable or painful on examination, a compensable rating is not warranted under DCs 7803 or 7804.  The scars do not cause any other limitation of function as to warrant a separate rating under DC 7805.  
38 C.F.R. § 4.118.  The preponderance of the evidence is against the claim; thus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria for peripheral nerve disabilities consider whether degrees of paralysis of the peripheral nerves.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The criteria for scars consider depth and area of the scars and whether the scars are painful or result in limitation of function.   

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Service Connection for Hypertension

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Cardiovascular-renal disease, including hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board notes that under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from December 1968 to September 1975 and from August 1980 to November 2003.  Service treatment records from the Veteran's initial period of active service do not reflect complaints or diagnoses of hypertension.  

Private medical records dated in August 2003 reflects that the Veteran reported a history of high blood pressure.  The report of medical history completed on retirement examination in August 2003 reflects that the Veteran reported a history of high blood pressure; however, a diagnosis of hypertension was not noted on the separation examination.    

Following separation from service, a VA examination dated in April 2004 reflects that the VA examiner diagnosed hypertension for two years, controlled with medication.  

At a VA examination in March 2014, the Veteran reported hypertension with a diagnosis in March 2004.  The Veteran reported that he was diagnosed with hypertension after a serial blood pressure check and started antihypertensive medication.  He reported that his blood pressure had been controlled since then.  

The VA examiner noted that there were three blood pressure readings to establish an initial diagnosis of hypertension.  The examiner noted that the readings were completed in January and March of 2004.  The examiner noted that the Veteran had several histories of high blood pressure readings before he started antihypertensive medicine in March 2004.  The examiner noted that there was a blood pressure reading of 159/103 in December 2000.  The examiner noted that the Veteran had a hypertension follow up in March 2003.  The examiner indicated that the Veteran was diagnosed with hypertension in March 2004 in the General Staff military hospital and started hypertensive medication. 

The March 2014 VA examination indicates that the Veteran was diagnosed with hypertension in March 2004, within one year of his separation from active duty service.  The Board finds that hypertension manifested to a compensable degree within one year of separation from service, and service connection for hypertension may be presumed under 38 C.F.R. § 3.309(a).  Accordingly, service connection is for hypertension is warranted.  


ORDER

Prior to March 28, 2014, a rating in excess of 20 percent for lumbar intervertebral disc disease is denied.

A 40 percent rating is granted for a lumbar intervertebral disc disease from March 28, 2014, subject to regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 20 percent for cervical disc disease is denied.

Prior to March 28, 2014, an initial 20 percent rating is granted for radiculopathy of the right lower extremity affecting the sciatic nerve, subject to regulations governing the payment of monetary benefits.   

From March 28, 2014, a 60 percent rating for radiculopathy of the right lower extremity affecting the sciatic nerve is granted, subject to regulations governing the payment of monetary benefits. 

Prior to March 28, 2014, an initial compensable rating for radiculopathy of the right leg affecting the femoral nerve is denied.

From March 28, 2014, a 30 percent rating for radiculopathy of the right lower extremity affecting the femoral nerve is granted, subject to regulations governing the payment of monetary benefits.

A 10 percent rating is granted for left lower extremity radiculopathy, subject to regulations governing the payment of monetary benefits. 

An initial compensable rating for scars of the anterior neck, right scapular border and lumbar area is denied.

Service connection for hypertension is granted.

								

______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


